DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claims 1 the terminology “near” as in proximity is indifferent as it is a term of degree.  Being near can be either touching or far away depending on a person’s perspective and is thus relative. For examination purposes “near” shall be considered as at least on the same device.

Regarding claim 11, the term “above" is a relative term as above is dependent on the rotation of the device or one’s perspective to the device. For examination purposes, see annotated fig. 4 of Lewinsky below for interpretation of “above”.

Regarding claim 12, the term “below" is a relative term as above is dependent on the rotation of the device or one’s perspective to the device. For examination purposes, see annotated fig. 4 of Lewinsky below for interpretation of “below”.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US20160213893A1)(hereinafter “Franklin”) in view of Makower et al., (US20060063973A1) (hereinafter “Makower”).

Regarding claim 1, Franklin teaches a method for endovascular occlusion ([0006] method for occlusion catheter system), comprising: delivering an occlusion balloon to a target area of a subject (fig. 1 [0036] #140 expandable member which may be an expandable occlusion balloon [0033] the system is used for vascular occlusion, [0045] the occlusion catheter system is advanced through the patient’s anatomy during delivery), wherein the delivering comprises guiding the occlusion balloon to the target area using the detection of the location of a tracking indicator disposed near the occlusion balloon ([0036]radio opaque markers 158 and 159 aid in the visualization of the balloon position within the vasculature); and inflating the occlusion balloon at the target area based on at least one pressure associated with the inflation ([0037] the occlusion balloon is inflated to a desired pressure) wherein the at least one pressure is sensed using at least one pressure sensor coupled to the occlusion balloon ([0037] expandable occlusion balloon is inflated to a desired pressure, which would be measured by the pressure sensors [0038] there are pressure sensors between the #230 first and #220 second lumen, which the fluid for inflating the expandable balloon travels through).
While Franklin may use X-ray to visualize the balloon catheter, Franklin fails to explicitly disclose the use of a non-fluoroscopic detection of the location tracking indicator.
However in the same catheter with expandable balloons for imaging within the body field of endeavor, Makower teaches the use of a non-fluoroscopic detection of the location tracking indicator ([0154] the navigational marker that is usable with electromagnetic or any other navigation or image guidance system).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the radiopaque markers of Franklin with the navigational markers of Makower, as both inventions relate to catheters with expandable balloons and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry such a substitution, and the results of the system of Franklin using a navigational marker usable with electromagnetic image guidance system are reasonably predictable. In addition, Makower notes that the use of radiopaque markers and markers that are usable with electromagnetic image systems are interchangeable (see Makower [0154]).

Regarding claim 6, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly teach wherein the tracking indicator comprises a magnetic component and detecting the location of the tracking indicator is performed using an external electromagnetic detection system.
However in the same catheter with expandable balloons for imaging within the body field of endeavor, Makower teaches wherein the tracking indicator comprises a magnetic component and detecting the location of the tracking indicator is performed using an external electromagnetic detection system ([0154] the sensor emitter usable with an electromagnetic image guidance and navigation system).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the radiopaque markers of Franklin with the navigational markers of Makower, as both inventions relate to catheters with expandable balloons and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry such a substitution, and the results of the system of Franklin using a navigational marker usable with electromagnetic image guidance system are reasonably predictable. In addition, Makower notes that the use of radiopaque markers and markers that are usable with electromagnetic image systems are interchangeable (see Makower [0154]).

Regarding claim 9, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose herein the at least one pressure sensor comprises a pressure sensor configured to sense the pressure within the occlusion balloon during the inflation.
However in the same catheter with an expandable balloon field of endeavor, Makower teaches herein the at least one pressure sensor comprises a pressure sensor configured to sense the pressure within the occlusion balloon during the inflation ([0228] the pressure within the balloon may be measured by a pressure sensor).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Franklin as modified by Makower with the pressure sensor of Makower, as both inventions relate to a catheter with an expandable balloon used for pressure within vasculature, and the combination would yield predictable results to one of ordinary skill in the art. One or ordinary skill would be able to perform such a combination, and the results of the method of Franklin as modified by Makower using a pressure sensor to measure the pressure within the inflated balloon are reasonably predictable.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and further in view of Franklin (US20140243873A1), (hereinafter “Franklin14”).
	Regarding claim 2, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein the target area is selected to facilitate control of hemorrhage in a vascular area of the subject.
However in the same balloon catheter field of endeavor, Franklin14 teaches wherein the target area is selected to facilitate control of hemorrhage in a vascular area of the subject ([0043] the occlusion balloon is deployed to support the heart during hemorrhage).	It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using the occlusion balloon to support the heart during hemorrhage as seen in Franklin14 to the method of Franklin as modified by Makower, as both inventions relate to the deployment of a catheter with an expandable balloon into the body and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to apply such a technique, as Franklin as modified by Makower deploying the occlusion balloon to support the heart during a hemorrhage is reasonably predictable.

	Regarding claim 3, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein inflating the occlusion balloon comprises inflating the occlusion balloon to a particular inflation pressure to occlude blood flow in the target area.
	However in the same balloon catheter field of endeavor, Franklin14 teaches wherein inflating the occlusion balloon comprises inflating the occlusion balloon to a particular inflation pressure to occlude blood flow in the target area ([0061] the occlusion balloon is used to obstruct blood flow through the thoracic aorta).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using the occlusion balloon to occlude blood flow as seen in Franklin14 to the method of Franklin as modified by Makower, as both inventions relate to the deployment of a catheter with an expandable balloon into the body and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to apply such a technique, as Franklin as modified by Makower deploying the occlusion balloon to obstruct blood flow is reasonably predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower and Franklin 14 as applied to claim 3 above, and further in view of Grunwald et al., (US20090177090A1)(hereinafter “Grunwald”).

Regarding claim 4, Franklin as modified by Makower and Franklin14 teaches the method of claim 3, but fails to explicitly disclose wherein the particular inflation pressure corresponds to the systolic blood pressure.
However in the same catheter with an expanding balloon field of endeavor, Grunwald teaches wherein the particular inflation pressure corresponds to the systolic blood pressure ([0028] the balloon expands to a pressure equal to a systolic pulmonary arterial pressure).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of expanding the balloon to a pressure equal to a systolic blood pressure as seen in Grunwald to the method of Franklin as modified by Makower and Franklin14, as both inventions relate to modifying conditions within vasculature using a catheter with an expandable balloon, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of the method of Franklin as modified by Makower and Franklin14 using a balloon that expands to a pressure equal to a systolic pressure are reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and further in view of Jain et al., (US20160242856A1) (hereinafter “Jain”).

Regarding claim 5, Franklin as modified by Makower teaches the device of claim 1, but fails to explicitly disclose wherein the tracking indicator comprises an ultrasound probe and detecting the location of the tracking indicator is performed using an intravascular ultrasound (IVUS) system.
However in the same catheter field of endeavor, Jain teaches wherein the tracking indicator comprises an ultrasound probe and detecting the location of the tracking indicator is performed using an intravascular ultrasound (IVUS) system ([0001] tracking the relative of an interventional tool that has acoustic sensors attached to the distal end of a catheter[0024] used for ultrasound imaging within vessels ).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using acoustic sensors for tracking in an IVUS system of Jain with the method of Franklin as modified by Makower, as both inventions relate to catheters to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an IVUS tracking system with the method of Franklin as modified by Makower are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and further in view of Gaddis et al., (US20140276027A1) (hereinafter “Gaddis”).

Regarding claim 7, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein the tracking indicator comprises a fiber optic component configured to deliver infrared or near-infrared light.
	However in the same catheter with an expandable balloon field of endeavor, Gaddis teaches wherein the tracking indicator comprises a fiber optic component (fig. 11 [0073] system 500 may be configured to include a OCT console instead of an IVUS console and the #515 catheter configured to have an OCT imaging element [0086] the #515 catheter is advanced vasculature through until an position of interest, and the position can be confirmed using imaging, i.e. OCT, meaning the position is tracked) configured to deliver infrared or near-infrared light ([0073] OCT delivers infrared or near-infrared light for imaging).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using an OCT system of Gaddis with the method of Franklin as modified by Makower, as both inventions relate to catheters with expandable balloons to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an OCT device position system with the method of Franklin as modified by Makower are reasonably predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and further in view of Gaddis.

Regarding claim 8, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein , wherein the tracking indicator comprises at least one component configured for use with a signal processing system and detecting the location of the tracking indicator comprises performing at least one of (i) recognizing known waveform signatures corresponding to particular vascular locations and (ii) pressure tracing analysis.
	However in the same catheter with an expandable balloon field of endeavor, __ teaches wherein the tracking indicator comprises at least one component configured for use with a signal processing system and detecting the location of the tracking indicator comprises performing at least one of (i) recognizing known waveform signatures corresponding to particular vascular locations (fig. 14 [0084] #605 is an IVUS catheter [0080] sets of IVUS data are gathered from multiple locations within a vascular object, which is seen as a component of the tracking indicator [0086] positioning of the catheter may be configured with coregistered IVUS images, which the waveform signatures of the device would be recognized to correspond from the waveform signatures previously acquired).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using an IVUS system of Gaddis with the method of Franklin as modified by Makower, as both inventions relate to imaging catheters with expandable balloons to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an IVUS system with the method of Franklin as modified by Makower are reasonably predictable.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and in further view of Lewinsky et al., (US 20060106321A1)(hereinafter “Lewinsky”).

Regarding claim 10, Franklin as modified by Makower teaches the method of claim 1, however Franklin as modified by Makower is silent regarding the at least one pressure sensor comprises a pressure sensor configured to sense the pressure exerted on the vascular wall by the inflation of the occlusion balloon.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches the at least one pressure sensor comprises a pressure sensor configured to sense the pressure exerted on the vascular wall by the inflation of the occlusion balloon (fig. 4 [0055] #140 sensor measure the pressure between the wall of the blood vessel and the exterior wall of the #100 expanded balloon).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower using pressure sensors on the expandable balloon are reasonably predictable.


Regarding claim 11,  Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein the at least one pressure sensor comprises a pressure sensor disposed above the occlusion balloon near the distal end of the catheter that is configured to sense a pressure associated with blood flow above the occlusion balloon in the target area.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches wherein the at least one pressure sensor comprises a pressure sensor disposed above the occlusion balloon near the distal end of the catheter (fig. 4 [0051] #110, #120, #130, #140 pressure sensors ) that is configured to sense a pressure associated with blood flow above the occlusion balloon in the target area ([0053] #120 pressure sensor is above the balloon, see annotated fig. 4 below[0061] pressure will differ based on the distance from the source of blood flow).

    PNG
    media_image1.png
    373
    557
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower using pressure sensors on the expandable balloon are reasonably predictable.

Regarding claim 12, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose the at least one pressure sensor comprises a pressure sensor disposed below the occlusion balloon that is configured to sense a pressure associated with blood flow below the occlusion balloon in the target area.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches the at least one pressure sensor comprises a pressure sensor(fig. 4 [0051] #110, #120, #130, #140 pressure sensors ) disposed below the occlusion balloon that is configured to sense a pressure associated with blood flow below the occlusion balloon in the target area (fig. 4 [0055] #140 pressure sensor is below the balloon see annotated fig. 4 above [0061] pressure will differ based on the distance from the source of blood flow).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower using pressure sensors on the expandable balloon are reasonably predictable.

Regarding claim 13, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein the at least one pressure sensor comprises at least one pressure sensor disposed on an external portion of the occlusion balloon.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches wherein the at least one pressure sensor comprises at least one pressure sensor disposed on an external portion of the occlusion balloon (fig. 4 [0052] #110 pressure sensor is external to the balloon [0053] #120 pressure sensor is external of the balloon [0055] #140 pressure sensor is external of the balloon).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower using pressure sensors on the expandable balloon are reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793